The defendant was convicted of burglary. The evidence tending to connect him with the offense was wholly circumstantial and was insufficient to exclude every reasonable hypothesis save that of his guilt. The denial of a new trial was error. We can not see that it would avail anything to detail the evidence and elaborate further. After a careful consideration of the evidence, the majority of this court is of the opinion that the judgment should be reversed for the reason stated.
Judgment reversed. Broyles, C. J. and Gardner, J., concur. MacIntyre, J., dissents.
                       DECIDED NOVEMBER 21, 1942.